Exhibit 4.30 QUANG NAM PEOPLE’S SOCIALIST REPUBLIC OF VIET NAM COMMITTEE Independence - Freedom - Happiness INVESTMENT CERTIFICATE No: 331022000010 Re-registration certificate dated 08 July 2008 Pursuant to the Law of the Organization the People’s Council and People’s Committee dated 26 November 2003; Pursuant to the Investment Law no. 59/2005/QH11 dated 29 November 2005; Pursuant to the Enterprise Law no.60/2005/QH11 dated 29 November 2005; Pursuant to the Decree no.108/2006/ND-CP dated 22 September 2006 issued by the Government providing detailed stipulations and implementation guidelines for a number of the Investment Law; Pursuant to the Decree no.88/2006/ND – CP dated 29 August 2006 by the Government on business registration; Pursuant to the Decree no. 101/2006/ND – CP dated 21 September 2006 by the Government on re-registration, transformation and registration for new investment certificates of foreign-invested enterprises under the provisions of the Enterprise Law and Investment Law; According to the request of the Department of Planning and Investment in the Statement no. 158/TTr – SKHDT dated 27 June 2008; QUANG NAM PEOPLE’S COMMITTEE Hereby certifies: PHUOC SON GOLD COMPANY LIMITED Investment licence No.2355/GP dated 20 October 2003; Amended Investment licence No. 2355/GCNDC1-BKH dated 25 October 2006 by the Ministry of Planning and Investment. To re-register the enterprise and implement the investment project with the following content: Article 1: Content of business registration 1. Name of enterprise in Vietnamese: CÔNG TY TRÁCH NHIAM HUU HAN VÀNG PHUOC SON 2. Name of enterprise in English: PHUOC SON GOLD COMPANY LIMITED In abbreviation: PSGC 3. Type of enterprise: Limited liability company with two or more members 4. Head Office address: Kham Duc town, Phuoc Son district, Quang Nam province Representative office: 644-646 Ngo Quyen, Danang city 5. Business line: Exploring, exploiting, processing gold-ore and accompanied minerals. 6. Charter capital: USD 5,000,000 ( five million United States Dollars) 7. Legal Representative: MR. NGUYEN XUAN TUONG • Date of birth : 01 January 1955 • Nationality: Vietnam • ID card No. : 200884407 • Date of issue : 04 November 1993 • Place of issue : Quang Nam - Da Nang Police • Position : General Director • Permanent address : 127 Mai Lao Bang, Thuan Phuoc precinct, Hai Chau district, Da Nang city : Article 2: Investment project 1. Name of the investment project : PHUOC SON GOLD PROJECT 2. Objectives and scale of the project : Objectives : - Mining and processing gold and associated minerals at Daksa gold mine, Phuoc Duc commune , Phuoc Son district, Quang Nam province; - Exploring, mining and processing gold and associated minerals at the mine sites with the area of 70 sq. km in Phuoc Son and Nam Giang districts, Quang Nam province - All products are for exporting. Scale : In the first 6 operation years, mining and production capacity according to the design is 150,000 tons of ore per year (average gold grade being 7.8gams/tonne of ore). 3. Location of project : Plant is located at Dak Sa gold mine, Phuoc Duc commune, Phuoc Son district, Quang Nam province 4. Investment capital : USD 65,000,000 (Sixty five million United States Dollars) of which contributed capital to implement the project is USD 5,000,000 Investors’ contribution as follows: + Quang Nam Mineral Industry Corporation: USD 750,000 (Seven hundred and fifty thousand United States Dollars), representing 15 percent of the Charter Capital of the Company + New Vietnam Mining Corp.: USD 4,250,000 (Four million two hundred and fifty thousand United States Dollars). + The rest of the capital is borrowed by the company from commercial banks or mobilized from other legal sources of capital. + During operation, MINCO is entitled to acquire from NVM a proportion of the Charter Capital owned by NVM so that MINCO can reach at least 30% of the Charter Capital after 5 years from the first profit making period. 5. Operational term : 30 (thirty) years as from 20 October 2003 6. Project implementation schedule : +10/2003 – 1/2006: Complete Environment Impact Assessment Report and Feasibility Study to apply for Mining Licence; +01/2006 – 4/2008 : Carry out initial investment activities including establishing mine infrastructure, studying and designing ore processing flow sheet, designing plant, tailing dam, making purchasing order to manufacturers of specialized equipment for plant, excavating declines,… +05/2008 – 9/2009: Continue with construction of mine, processing plant and tailing dam, exploration for additional and upgrading reserves and expand mine +10/2009: Commission the mine 7. Project taxation : - Business Income Tax: 40% (forty percent) of profit. - The Company is exempted from import tariff for fixed assets of the project. - When transferring profit out of Vietnam, the foreign party is responsible to pay tax 7% (Seven percent) of the transferred amount. - Other kinds of tax is applied in accordance with the laws of Vietnam at the moment of tax payment. 8. Other Regulations : +The Company shall comply with laws of Vietnam, the rules of Investment Certificate, the clauses of Joint Venture Agreement, Company Charter; execute regulations of the laws of Vietnam on accounting system, statistics, tax, fully comply with the stipulations of the Vietnam Government and local authorities. +The Company shall comply with laws of Vietnam, the rules of Investment Certificate, the clauses of Joint Venture Agreement, Company Charter; execute regulations of the laws of Vietnam on accounting system, statistics, tax, fully comply with the stipulations of the Vietnam Government and local authorities. +The Company shall obey legal regulations of the Vietnam Government on gold business. +The Company shall observe and completely implement the current regulations on environmental protection, landscape protection, industrial safety, and industrial sanitation; closely obey mining process, waste treatment, mine disarming, fire prevention and industrial safety according to the regulations of the Vietnam Government. Land rehabilitation after mining must observe the regulations of the Government and be controlled by Government authorities. +During exploration and exploitation, if other kinds of valuable and rare minerals are discovered, the Company shall inform relevant Government authorities within 10 days from the date of discovering in order to deal with it in accordance with the regulations on valuable and rare minerals administration of Vietnam Government. Article 3: The Investment Certificate is made into 03 (three) original copies, of which 01 (one) copy shall be granted to PHUOC SON GOLD COMPANY LIMITED, 01 (one) copy shall be filed at Quang Nam People’s Committee and 01 (one) copy shall be sent to Quang Nam Department of Planning and Investment. This Investment Certificate shall replace the Investment Licence no. 2355/GP dated 20 October 2003, the Amended Investment licence no. 2355/GCNDC1-BKH dated 25 October 2006 of the Ministry of Planning and Investment. . Distribution: On behalf of the People’s Committee - As above For President - File Vice President LE MINH ANH (Signed and Sealed)
